internal_revenue_service number release date index number ---------------------- ----------------------------------- ------------------------------------------------------------ -------------------------- -------------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-136029-12 date date --------------------------------------------------------------------------------- ------------------------ legend taxpayer state state legislature state law year year year year date date date a b --------- ------------------------------- -------------------------------------------------------------- ------- ------- ------- ------- ---------------------- -------------------- -------------------- -- ------------------ plr-136029-12 dear ---------------- this letter responds to a letter dated date and supplemental correspondence dated date date and date requesting a ruling on behalf of taxpayer that taxpayer’s proposed sale of certain mortgage loans that it purchased with the proceeds of tax-exempt_bonds will not cause any portion of taxpayer to be classified as a taxable_mortgage_pool a tmp as defined in sec_7701 of the internal_revenue_code the code facts taxpayer is a public and official governmental agency of state and a body corporate and politic that was created by state legislature in year pursuant to and in accordance with state law one of the purposes of taxpayer is to provide for the housing needs of individuals and families of low and moderate income in state taxpayer is governed by a governing board consisting of a public members appointed by the governor of state pursuant to state law taxpayer may issue revenue bonds the debt service of which is payable from and secured_by the repayments of mortgage loans such bonds must be authorized by taxpayer’s governing board and approved by the attorney_general of state prior to issuance taxpayer has established its single family mortgage_revenue_bond program the program pursuant to state law for the purpose of assisting in financing the costs of acquisition of residences within the state by first-time homebuyers through the program taxpayer finances mortgage loans that meet the requirements imposed by sec_143 of the code including but not limited to requirements that borrowers be first-time homebuyers and meet specified income limits and that the property financed meet certain purchase_price limits funds used by taxpayer to acquire mortgage loans are derived principally from its sale of bonds that meet all the requirements necessary to be qualified_mortgage bonds as defined in sec_143 and all other requirements for interest on the bonds to be excludable from gross_income under sec_103 the repayment of the tax-exempt_bonds issued by taxpayer is secured_by mortgage loans cash and other investments held pursuant to a master indenture structure taxpayer entered into a single family mortgage_revenue_bond trust_indenture dated date the master indenture pursuant to which it issues tax-exempt_bonds through a_trust the trust in connection with each separate issue as defined in sec_1_150-1 of the income_tax regulations of tax-exempt_bonds each referred to herein as an issue taxpayer enters into one or more supplemental indentures each a supplemental indenture that supplements the master indenture plr-136029-12 each issue is secured_by the trust estate and held by the trustee pursuant to the master indenture as supplemented by any supplemental indentures collectively the indenture taxpayer is the only entity that holds an interest in the trust estate the trust estate generally includes revenues mortgage loans investments and money held in any funds established under the indenture however compliance with the requirements of sec_143 and the code is determined and monitored separately for each issue this results in mortgage loans being allocated in whole or in part to the issue or issues whose proceeds were used to acquire the mortgage loan the amount of each separate issue issued by taxpayer as well as the maturities and projected debt-service schedules with respect to debt obligations that comprise each issue is determined by reference to the timing and amount of projected payments on the mortgage loans to be acquired with proceeds of that issue taxpayer’s ownership of mortgage loans held in the trust estate is most often evidenced by a pass-through certificate representing multiple identical mortgage loans mortgage loans are originated by lenders that have been approved by taxpayer and have agreed to originate mortgage loans in accordance with the requirements of the program the originating lenders are required to sell the mortgage loans made under the program to the program’s servicer the servicer purchases qualified_mortgage loans on scheduled dates to form loan pools eligible to constitute mortgage backed pass-through certificates that are guaranteed as to timely payment of principal and interest by the government national mortgage association freddie_mac or fannie_mae the trustee for the tax-exempt_bonds purchases the mortgage certificates with proceeds of the tax-exempt_bonds on behalf of taxpayer the mortgage certificates are transferable under the program taxpayer through its approved lenders is able to originate mortgage loans to first-time homebuyers with low and moderate incomes that might not otherwise be able to obtain affordable financing the purposes of the program the issuance of the tax-exempt_bonds and the purchase of the mortgage loans is to address the housing needs of the state’s low and moderate income residents assuming a continuation of the market conditions on the date_of_issuance of an issue of tax-exempt_bonds taxpayer generally expects that it will retain ownership of the mortgage loans until those loans are fully repaid or prepaid however the indenture does permit taxpayer to sell mortgage loans without any modification or alteration of the tax-exempt_bonds or the indenture current market conditions have resulted in the fair_market_value of certain of taxpayer’s mortgage loans exceeding their amortized principal balances by a significant amount taxpayer represents that it would benefit taxpayer to sell certain of its mortgage loans while these market conditions exist and that such sale would permit taxpayer to use the amounts realized for use in furtherance of the program and its stated purpose as such taxpayer proposes to sell the proposed sale certain plr-136029-12 mortgage loans with an amortized principal balance as of date of approximately b the selected mortgage loans the majority of each selected mortgage loan is allocated to an issue of tax-exempt_bonds issued by taxpayer in year issue but a portion of each selected mortgage loan is also allocated to an issue of tax-exempt_bonds issued by taxpayer in year issue and an issue of tax-exempt_bonds issued by taxpayer in year issue all such bond issues collectively debt obligations the tax-exempt_bonds comprising issue have more than one maturity and all of the issue bonds that remain outstanding are currently callable at the option of taxpayer the tax-exempt_bonds comprising issue have more than one maturity and none of those bonds outstanding are subject_to optional redemption until date however the supplemental indenture for issue does provide that the bonds of such issue are subject_to special redemption from mortgage loan prepayments the tax- exempt bonds comprising issue were issued as variable-rate bonds all of which have a single maturity_date and are subject_to optional redemption on any business_day the buyer of the selected mortgage loans in the proposed sale will be selected pursuant to a competitive bid process conducted by taxpayer’s financial advisor documentation of the transfer of the selected mortgage loans will be accomplished by a transfer of the mortgage certificates evidencing ownership of the selected mortgage loans homeowners whose mortgage loans are included among the selected mortgage loans will be unaffected by the proposed sale additionally the proposed sale will not affect the legal rights of the holders of any tax-exempt_bonds issued by taxpayer related to the selected mortgage loans or such holders’ expectation of repayment in full of their tax-exempt_bonds taxpayer will remain obligated on its debt obligations upon receipt of the proceeds of the proposed sale taxpayer intends to allocate the proceeds to accounts established under the supplemental indenture for each of the three issues in an amount proportionate to each of the three issues’ participation percentage in the selected mortgage loans taxpayer expects to use the proceeds from the proposed sale allocated to each of the three issues as follows the mortgage sale proceeds allocated to issue will be used to retire immediately subject_to any notice requirements all bonds of issue that remain outstanding any amounts remaining after redemption of issue will be used to support taxpayer’s programs including the origination of additional mortgage loans to low and moderate income first-time homebuyers in furtherance of its governmental purpose the mortgage sale proceeds allocated to issue will be invested in nonpurpose_investments the yield on which is not materially higher than the yield plr-136029-12 on issue and used to a effect prepayment redemptions and b to the extent amounts are remaining on date call a portion of issue on such date the mortgage sale proceeds allocated to issue will be used to retire immediately subject_to any notice requirements a portion of issue and to pay any fees associated with a change in the notional amount of an interest_rate_swap entered into in connection with issue any amounts not used to redeem bondholders will be held by the trust taxpayer represents that it will use all proceeds from the proposed sale in compliance with the rules of sec_143 and sec_148 and any other relevant section of the code in order to maintain the tax-exempt status of issue sec_1 and under sec_103 law and analysis sec_7701 provides that a tmp shall be treated as a separate corporation which may not be treated as an includible_corporation with any other corporation for purposes of sec_1501 sec_7701 provides that in general a tmp is any entity other than a remic if i substantially_all of the assets of such entity consists of debt obligations or interests therein and more than percent of such debt obligations or interests consists of real_estate mortgages or interests therein ii such entity is the obligor under debt obligations with or more maturities and iii under the terms of the debt obligations referred to in clause ii or underlying arrangement payments on such debt obligations bear a relationship to payments on the debt obligations or interests referred to in clause i sec_7701 provides that any portion of an entity which meets the definition of subparagraph a shall be treated as a tmp sec_301_7701_i_-4 of the procedure and administration regulations the regulations excludes certain governmental bond programs from tmp treatment it provides that regardless of whether an entity satisfies any of the requirements of sec_7701 an entity is not classified as a tmp if i the entity is a state territory a possession_of_the_united_states the district of columbia or any political_subdivision thereof within the meaning of sec_1_103-1 of this chapter or is empowered to issue obligations on behalf of one of the foregoing ii the entity issues the debt obligations in the performance of a governmental purpose and iii the entity holds the remaining interests in all assets that support those debt obligations until the debt obligations issued by the entity are retired sec_301_7701_i_-4 provides that the term governmental purpose means an essential_governmental_function within the meaning of sec_115 and does plr-136029-12 not include the mere packaging of debt obligations for resale on the secondary market even if any profits from the sale are used in the performance of an essential_governmental_function taxpayer is an entity described in sec_301_7701_i_-4 thus in order for the proposed sale not to cause any portion of taxpayer to become treated as a tmp it must be found that the proposed sale is in furtherance of taxpayer’s performance of a governmental purpose and that the proposed sale meets the requirements of sec_301_7701_i_-4 in order to meet the requirement of performance of a governmental purpose the proposed sale must satisfy the requirements under sec_301_7701_i_-4 that the proposed sale is in performance of an essential_governmental_function within the meaning of sec_115 and is not the mere packaging of debt obligations for resale in the secondary market in order to satisfy sec_301 i - a iii it must be found that the proposed sale does not violate the requirement that taxpayer hold the remaining interests in all assets that support the debt obligations until the debt obligations issued by taxpayer are retired in providing an exclusion_from_gross_income sec_115 requires among other things that the income be derived in the exercise of any essential_governmental_function revrul_77_261 1977_2_cb_45 holds income from a fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its political subdivisions is excludable from gross_income the ruling reasons that the investment of positive cash balances in order to receive some yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes and other revenues for use in meeting governmental expenses in addressing the meaning of an essential_governmental_function for purposes of sec_115 the ruling states congress did not desire in any way to restrict a state's participation in enterprises that might be useful in carrying out those projects desirable from the standpoint of the state government which on a broad consideration of the question may be the function of the sovereign to conduct in this case the proceeds of the proposed sale will be used by taxpayer primarily to redeem holders of tax-exempt_bonds issued by taxpayer and to further support taxpayer’s programs including the origination of additional mortgage loans to low and moderate income first-time homebuyers in furtherance of its governmental purpose thus the proposed sale will be in furtherance of taxpayer’s performance of a governmental purpose and satisfies sec_301_7701_i_-4 the proposed sale will result in a sale of mortgage loans that currently support taxpayer’s debt obligations however the proposed sale is a sale of unencumbered plr-136029-12 mortgage loans and after the proposed sale taxpayer will remain obligated on its debt obligations after the proposed sale while the selected mortgage loans will no longer support any of taxpayer’s debt obligations amounts not used to redeem bonds will be held in the trust and taxpayer will continue to own the entire_interest in the pool of mortgages not sold pursuant to the proposed sale and other assets that continue to support the debt obligations issued by taxpayer thus taxpayer will continue to own the remaining interest in all assets that support taxpayer’s debt obligations and the proposed sale satisfies sec_301_7701_i_-4 conclusion based on the information submitted and representations made we conclude that the proposed sale will not cause taxpayer to fail to satisfy the requirements of sec_301_7701_i_-4 of the regulations to be exempt from the tmp rules and thus will not cause taxpayer or any portion of taxpayer to be treated as a tmp this ruling is limited to the proposed sale this ruling's application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether taxpayer’s program could meet the requirements of a remic under sec_860d whether taxpayer or any portion of taxpayer would otherwise be a tmp under sec_7701 whether taxpayer’s program satisfies either the accrual requirement or the private benefit requirement of sec_115 or whether the proposed sale will cause the bonds financed by the selected mortgage loans to be arbitrage_bonds under sec_148 or cause the issue of which such bonds are a part to fail to meet the requirements of sec_143 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file we are sending a copy of this ruling letter to your authorized representatives plr-136029-12 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely diana imholtz diana imholtz branch chief branch financial institutions products
